Opinion by
Judge Cofer:
This case was stricken from the docket at the last term, and that order' is beyond the control of the court; and as we can neither set it aside nor disregard it, the only question raised by the motion of counsel for appellants is whether the order is, in effect, a dismissal of the appeal. Certainly after the order was made the appellees were not bound to take notice of what was being done in court, any more than if the appeal had been dismissed. If, after a case has been stricken from the docket, the court may at a subsequent term order it to be redocketed, and allow the appeal to proceed as if no order, had been made, it would be impossible to say when this power of the court would cease; and parties would never be able to know, in such cases, when their rights were settled. We think it is clear that the parties are out of court, just as if, instead of striking the cause from the docket, the appeal had been dismissed.
Motion overruled.